NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
INNOVATIVE PATENTS, LLC AND FORCEFIELD,
LLC, '
Plain,tiffs-Appellants,
V.
BRAIN-PAD, INC.,
Defendant-Appellee.
2010-1531
Appea1 from the United States District C0urt for the
District of De1aWare in case n0. 07-CV-0680, Magistrate
Judge Mary Patricia Thynge.
ON MOTION
Before RADER, Chief Ju,dge, NEWMAN and BRYs0N,
Circuit Judges.
BRYSON, Circuit Judge.
0 R D E R
Brain-Pad, Inc. moves to dismiss Inn0vative Patents,
LLC and F0rcef1eld, LLC (Inn0vative)’s appeal for failure
to prosecute Innovative has failed to respond

INNOVATIVE PA'I‘ENTS V. BRAIN PAD 2
After missing their initial deadline to file an entry of
appearance, certificate of interest, and docketing state-
ment, this court directed lnnovative to file those items by
October 12, 2010. Innovative has still failed to comply
with that directive Innovative has also failed to file its
initial brief. Failure to comply with the court’s rules,
including the requirements for preparing and filing briefs
and other papers may result in dismissal of an appeal for
failure to prosecute. See Julien u. Zeringue, 864 F.2d
1572, 1574 (Fed. Cir. 1989).
Accordingly,
I'r ls ORDERED THAT:
The motion to dismiss is granted.
APR 06 2011 ];§Y::i1§§§1iXT
Date J an Horbaly ~
C1erk
cc: Jeffrey K. l\/lartin, Esq.
John C. Connell, Esq.
s19
lssued As A Mandate: APR 0 6  
FlLED
s.s. count or APPEALs roa
ms FEoERAL c¢Rcun
l APR 06 2011
1Amom4ivt
amc